Name: Council Directive 80/1266/EEC of 16 December 1980 on future cooperation and mutual assistance between the Member States in the field of air accident investigation
 Type: Directive
 Subject Matter: cooperation policy;  transport policy;  air and space transport;  parliament
 Date Published: 1980-12-31

 Avis juridique important|31980L1266Council Directive 80/1266/EEC of 16 December 1980 on future cooperation and mutual assistance between the Member States in the field of air accident investigation Official Journal L 375 , 31/12/1980 P. 0032 - 0033 Finnish special edition: Chapter 7 Volume 2 P. 0185 Greek special edition: Chapter 13 Volume 10 P. 0103 Swedish special edition: Chapter 7 Volume 2 P. 0185 Spanish special edition: Chapter 07 Volume 2 P. 0273 Portuguese special edition Chapter 07 Volume 2 P. 0273 COUNCIL DIRECTIVE of 16 December 1980 on future cooperation and mutual assistance between the Member States in the field of air accident investigation (80/1266/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Whereas the technical complexity of large modern aircraft is constantly increasing ; whereas, pursuant to Chapter 5 of Annex 13 to the International Civil Aviation Convention, it is incumbent upon the Contracting States to have accidents involving such aircraft investigated immediately at the request of the competent Member States by independent experts from a wide range of specialized technical and operational fields; Whereas not all Member States are able to keep permanently or fully available the specialist staff and appropriate technical facilities required for investigating major accidents; Whereas the homogeneous technical development of and the uniform performance standards in aviation in the Member States make it possible for them to cooperate in the investigation and prevention of air accidents; Whereas more than 90 % of accidents involve aircraft of up to and including 5 700 kg maximum permissible take-off weight and whereas it is advisable for air safety and for the prevention of accidents that such accidents also form the subject of an exchange of information, HAS ADOPTED THIS DIRECTIVE: Article 1 1. In the event of an accident involving a civil aircraft, each Member State shall, by way of mutual assistance, endeavour to make available, on request by the Member State conducting the investigation, within the limits of its possibilities and as appropriate: (a) installations, facilities and equipment owned by its authorities for: - the technical investigation of wreckage and aircraft equipment and other objects relevant to the investigation, - the evaluation of information from flight parameter recorders and communications and sound-alarm recorders in the cockpit, - and the computer storage and evaluation of air accident data; (b) accident investigation experts to undertake specific tasks, but only where an investigation is opened following a major accident. 2. Such mutual assistance should be given, as far as possible, free of charge. Article 2 Member States shall periodically inform one another of incidents not resulting in accidents and of the results of investigations of accidents involving aircraft of a maximum permissible take-off weight up to and including 5 700 kg provided that such results are available in a form corresponding to that of the accident/incident data reporting form drawn up by the International Civil Aviation Organization. Such information and such results shall be exchanged in so far as they contribute to the improvement of air safety and accident prevention. Article 3 After consulting the Commission, Member States shall adopt the measures necessary for the implementation of this Directive with effect from 1 July 1981. Article 4 This Directive is addressed to the Member States. Done at Brussels, 16 December 1980. For the Council The President Colette FLESCH